Order unanimously affirmed without costs. Memorandum: A custody determination depends to a great extent upon the trial court’s assessment of the credibility of the witnesses and upon the assessments of the character and temperament of the parties (Skolnick v Skolnick, 142 AD2d 570). As such, the factual findings of the trial court in a custody matter are accorded great deference (Matter of Kennedy v Kennedy, 156 AD2d 834, 835; Skolnick v Skolnick, supra). A custody determination should not be disturbed unless it lacks a sound and substantial basis in the record or is contrary to the weight of the credible evidence (see, Matter of Gill v Gill, 135 AD2d 1090, 1090-1091; Freiman v Freiman, 99 AD2d 765). Upon our review of the record, we find no reason to disturb Family Court’s determination, made following a full hearing, that respondent should be awarded sole custody of the son of the parties, with visitation to petitioner. (Appeal from Order of *1014Genesee County Family Court, Morton, J.—Custody.) Present —Denman, P. J., Pine, Balio, Doerr and Davis, JJ.